Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156260 & (13)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156260
                                                                    COA: 336753
                                                                    Grand Traverse CC:
                                                                    14-011774-FH
  ROBERT LEEALLEN CALDWELL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 7, 2017 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to
  remand is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2018
         s0924
                                                                               Clerk